                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

THOMAS PRITCHARD,

           Plaintiff,

v.                                 Case No:     2:19-cv-94-FtM-29MRM

FLORIDA HIGH SCHOOL ATHLETIC
ASSOCIATION, INC.,

           Defendant.


                            OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Emergency

Motion for Reconsideration (Doc. #29) filed on March 25, 2019,

seeking reconsideration of the Court’s March 19, 2019 Opinion and

Order   (Doc.   #28)    denying   plaintiff’s    Motion   for   Preliminary

Injunction.     Defendant filed a Response (Doc. #32) on April 2,

2019 and plaintiff filed a Reply (Doc. #36) on April 3, 2019.          For

the reasons set forth below, the motion is denied.

                                     I.

     A non-final order may be revised at any time before the entry

of a final judgment.       Fed. R. Civ. P. 54(b).         The decision to

grant a motion for reconsideration is within the sound discretion

of the trial court, Region 8 Forest Serv. Timber Purchasers Council

v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993), and courts have

delineated three major grounds justifying reconsideration: “(1) an

intervening change in controlling law; (2) the availability of new
evidence; (3) the need to correct clear error or prevent manifest

injustice,” Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D.

689, 694 (M.D. Fla. 1994) (citation omitted).                  Plaintiff seeks

reconsideration based on newly-discovered evidence and to prevent

manifest injustice.          (Doc. #29, p. 1.)

                                        II.

      Plaintiff filed his Motion for Preliminary Injunction (Doc.

#5) on February 14, 2019, and the Court heard oral arguments on

the matter on March 18, 2019.                 Prior to the oral arguments,

defendant’s       Director    of    Eligibility    and    Compliance      filed   an

affidavit regarding previous waivers of its Bylaw 9.5.1. 1                    (Doc.

#25.)      In     the     affidavit,    the    Director    stated      defendant’s

Eligibility and Compliance Services Department reviewed Sectional

Appeal logs to identify cases that approved a waiver of Bylaw 9.5.1

in   the   last    five    years.      (Id.   p.   3.)    Based   on    the   cases

identified, only one student since the 2012-13 school year had

received a fifth year of eligibility and participation based on a

waiver of the bylaw.          (Id.)     The affidavit also noted, “In some

cases there was not sufficient information to determine how many

years the student had participated in athletics.”                 (Id.)




      1Bylaw 9.5.1 provides that a student’s eligibility is limited
to four consecutive school years beginning with the school year
the student begins ninth grade for the first time. (Doc. #1-3,
p. 23.)



                                       - 2 -
     Following oral arguments, the Court denied plaintiff’s Motion

for Preliminary Injunction.             (Doc. #28.)          In the Opinion and

Order, the Court determined plaintiff was not being excluded from

participating in high school athletics “solely because of his

disability,”     but,    instead,       due    to    his    completion        of     four

consecutive years under Bylaw 9.5.1.                 (Id. p. 8-9.)           The Court

also found plaintiff had failed to demonstrate he was “otherwise

qualified” to participate because, again, he had already completed

four consecutive years.         (Id. p. 9.)

     Plaintiff    now     asserts      that     in   denying      the       Motion    for

Preliminary    Injunction,        the     Court       relied      on        defendant’s

representation that only one student since the 2012-13 school year

has been allowed a fifth year of eligibility and participation

based on a waiver of Bylaw 9.5.1.               (Doc. #29, p. 2.)             Plaintiff

states that since the Court denied the motion, he has discovered

defendant “has access to at least three additional sources of

information    that     could   have     determined        whether      students      who

received an approved Bylaw 9.5.1 waiver had competed in four years

of high school competition.”           (Id. p. 2, 7.)       Plaintiff notes that

defendant’s access to such sources was never disclosed to the

Court.    (Id. p. 7.)

     In     response,      defendant          denies       that        it     made      a

misrepresentation to the Court, and instead suggests plaintiff is

mischaracterizing the affidavit.              (Doc. #32, pp. 1-5.)           Defendant



                                       - 3 -
also argues, inter alia, that plaintiff’s motion does not meet the

legal standard for entitlement to reconsideration.               (Id. pp. 10-

13.)

                                  III.

       Having reviewed the arguments of the parties, the Court finds

reconsideration of its prior Opinion and Order is not warranted.

The Court is unconvinced by plaintiff’s claim that defendant made

misrepresentations in responding to the Motion for Preliminary

Injunction.    The affidavit at issue noted the findings were based

on a review of defendant’s Sectional Appeal logs and did not claim

to be an exhaustive search of the records available to defendant.

The    Court    finds   no   misrepresentation   in        the     statement.

Plaintiff’s suggestion that defendant should have conducted “a

comprehensive compilation of data and information from available

databases and member school files” (Doc. #36, p. 2) ignores the

fact    that   “[p]reliminary   injunctions   are,    by    their     nature,

products of an expedited process often based upon an underdeveloped

and incomplete evidentiary record.”       Cumulus Media, Inc. v. Clear

Channel Commc’ns, Inc., 304 F.3d 1167, 1171 (11th Cir. 2002); see

also Revette v. Int’l Ass’n of Bridge, Structural & Ornamental

Iron Workers, 740 F.2d 892, 893 (11th Cir. 1984) (recognizing that

“the grant or denial of a preliminary injunction is almost always

based on an abbreviated set of facts”).




                                  - 4 -
     Additionally,          plaintiff’s              characterization                of    the

significance         of   other     sources          of     information         is    greatly

exaggerated.     Plaintiff’s claims of newly discovered evidence and

manifest injustice are premised upon an assertion that the Court

relied upon defendant’s prior representation.                          See (Doc. #29, p.

5)   (“Thus,    this      Court’s        ruling      was       based    on     the    FHSAA’s

representations that since the 2012-13 school year it only waived

Bylaw 9.5.1 for one student who participated for four school

years.”).       Plaintiff         goes    so    far       as    to     state    defendant’s

representation “formed the core” of the Court’s Opinion and Order.

(Id. p. 2.)     Plaintiff misreads the Court’s Opinion and Order.

     Nowhere in the Court’s Opinion and Order denying the Motion

for Preliminary Injunction does the Court reference, let alone

rely upon, defendant’s representations at issue here.                           Rather, the

Court determined plaintiff was not denied participation based

solely   on    his    disability     and       was    not      otherwise       qualified    to

participate.     (Doc. #28, p. 8-9.)                 These determinations were not

based    on   representations        by     defendant,           but    instead       on   the

undisputed facts that plaintiff is in his fifth consecutive year

of high school and is therefore ineligible under Bylaw 9.5.1.                              See

(Id. p. 8) (“[P]laintiff is being excluded because he has already

completed four consecutive years and, therefore, like every other

student, he is ineligible under defendant’s bylaws.”).




                                          - 5 -
     Additionally, plaintiff’s newly discovered evidence has no

substance.     Plaintiff does not dispute defendant’s representations

as to one prior student, but simply raises the possibility that

there    may   be   others.   This   is   not   sufficient    to   warrant

reconsideration. 2

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Plaintiff’s Emergency Motion for Reconsideration (Doc. #29)

is DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this           4th   day of

April, 2019.




Copies: Counsel of record




     2 The Court denies plaintiff’s alternative argument that the
affidavit should be disregarded. (Doc. #29, pp. 8-9.)



                                 - 6 -
